DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li Zhenqui et al., CN 104966814, in view of Tanizaki Hiroaki, JP 2010-160982.Regarding claim 1, Li Zhenqui et al.,  teaches an anode for a secondary battery (0008), the anode comprising: an electrolytic copper foil current collector (0017); an anode active material layer which is provided on a single surface or both surfaces of the electrolytic copper foil current collector (0030) and includes lithium powder (0008-0010); and a protective layer provided on the anode active material layer (0008-0012), and a thickness of the anode active material layer and the protective layer provided on the electrolytic copper foil current collector is 100 .mu.m or less (0051). 
Li Zhenqui et al., does not teach thickness of copper foil current collector.
Tanizaki Hiroaki, teaches a copper foil current collector having a thickness of 1-100 um (0020).

Tanizaki Hiroaki teach the thickness of the anode active material layer and the protective layer after rolling processing is 20% to 90% of the thickness of the anode active material layer and the protective layer before the rolling processing (0026-0028).Regarding claim 3, Li Zhenqui et al.,  does not teach room-temperature tensile strength of the electrolytic copper foil current collector is 30 kgf/mm.sup.2 to 50 kgf/mm.sup.2, and high-temperature tensile strength of the electrolytic copper foil current collector after the electrolytic copper foil current collector is maintained at a temperature of 140.degree. C. for six hours is 20 kgf/mm.sup.2 to 50 kgf/mm.sup.2. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 4, Li Zhenqui et al.,  does not teach internal energy of the electrolytic copper 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 5, Li Zhenqui et al., does not teach surface roughness is provided on the single surface or both surfaces of the electrolytic copper foil current collector, and the anode active material layer is provided on the surface provided with the surface roughness in the electrolytic copper foil current collector. 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 6, Li Zhenqui et al., teaches the anode active material layer includes lithium powder and a binder, and a weight ratio of the lithium powder and the binder is 90:10 to 99.5:0.5 (0023).Regarding claim 7, Li Zhenqui et al., teaches an average grain size of the lithium powder is 5 .mu.m to 250 .mu.m (0015).Regarding claim 8, Li Zhenqui et al., teaches the protective layer includes a silicon atom (Si) (0008).
Li Zhenqui et al., does not teach silicon atom of 1 atom % or more in an Energy Dispersive X-ray Spectrometer (EDX) spectrometer analysis. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 9, Li Zhenqui et al., teaches a silicon-based material (0027; 0031; 0051).
However,  “the protective layer is formed by silane coupling processing by using one or more silane coupling agents selected from methyltrimethoxysilane, tetraethoxysilane, 3-glycidoxypropyl trimethoxysilane, 2-(3,4-epoxycyclohexyl)etyltrimethoxysilane, 3-aminopropyl trimethoxysilane, N-2-(aminoethyl)-3-aminopropyl trimethoxysilane, N-2-(aminoethyl)-3-aminoprophylmethyl demethoxysilane, vinyl trimethoxysilane, vinyl phenyl trimethoxysilane, vinyltris(2-methoxyethoxy)silane, 3-acryloxypropyl trimethoxysilane, 3-methacryloxypropyl trimethoxysilane, 3-mercaptopropyltrimethoxysilane, dimethylchlorosilane, methyldichlorosilane, methyltrichlorosilane, phenyltrichlorosilane, trichlorosilane, trimethylchlorosilane, silicon tetrachloride, and vinyltrichlorosilane , is a product-by-process. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product 
Regarding claim 12, Li Zhenqui et al., does not teach thickness of copper foil current collector.
Tanizaki Hiroaki, teaches a copper foil current collector having a thickness of 1-100 um (0020).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Tanizaki Hiroaki into the teachings of Li Zhenqui because both references teach the copper foil current collector and Tanizaki Hiroaki also gives a thickness of the current collector.

However, the short and long axis of the anode sheet type would be an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).Regarding claim 14, Li Zhenqui et al., does not teach an NP ratio (an anode capacity per unit area/a cathode capacity per unit area) is 18 or less. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 15, Li Zhenqui et al., does not teach the NP ratio (an anode capacity per unit 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though 
Li Zhenqui et al., does not teach thickness of copper foil current collector.
Li Zhenqui et al., does not teach providing a protective layer by performing silane coupling processing on the anode active material layer by using a silane coupling agent.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Tanizaki Hiroaki, teaches a copper foil current collector having a thickness of 1-100 um (0020).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Tanizaki Hiroaki into the teachings of Li Zhenqui because both references teach the copper foil current collector and Tanizaki Hiroaki also gives a thickness of the current collector.Regarding claim 19, Li Zhenqui et al., teaches rolling (pressed; 0047) after the providing of the protective layer (0047). Regarding claim 20, Li Zhenqui et al.,  teaches a lithium secondary battery (0052), comprising: a cathode including a lithium compound (0051); an anode for the secondary battery  (0051) of any one of claims 1 to 17 including an anode active material layer (0051), which is provided so as to face the cathode, is provided on the electrolytic copper foil current collector (0030), and 
Li Zhenqui et al., does not teach thickness of copper foil current collector.
Tanizaki Hiroaki, teaches a copper foil current collector having a thickness of 1-100 um (0020).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Tanizaki Hiroaki into the teachings of Li Zhenqui because both references teach the copper foil current collector and Tanizaki Hiroaki also gives a thickness of the current collector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727